UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6459



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEFFERSON RIASCOS-VALENCIA,     a/k/a   William
Keith Patterson, a/k/a Jason,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-97-40, CA-01-165-3-2V)


Submitted:   June 20, 2002                  Decided:   June 26, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jefferson Riascos-Valencia, Appellant Pro Se. Robert Jack Higdon,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jefferson   Riascos-Valencia       seeks   to   appeal   the   district

court’s order denying his motion filed under 28 U.S.C.A. § 2255

(West Supp. 2001).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court. United States v. Riascos-Valencia,

Nos. CR-97-40; CA-01-165-3-2V (W.D.N.C. Feb. 19, 2002). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                    DISMISSED




                                    2